Citation Nr: 0624533	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  98-12 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinea pedis.  

2.  Entitlement to service connection for tinea versicolor.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969 and from January to March 1991.  He had additional 
service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claims as not well grounded.

In November 2000, Congress passed the Veterans Claims 
Assistance Act (VCAA).  Among other things, it eliminated the 
well-grounded requirement.  The VCAA since has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2005).

The Board remanded this case to the RO in October 2003 for 
further evidentiary development and consideration, including 
to ensure compliance with the notice and duty to assist 
provisions of the VCAA.  The Board's remand also noted that a 
November 2002 rating decision had denied service connection 
for post-traumatic stress disorder (PTSD) and that, in 
December 2002, in response, the veteran had filed a timely 
notice of disagreement (NOD).  The RO had not, however, 
issued a statement of the case (SOC) in response to his NOD.  
Accordingly, the remand directed the RO to send him an SOC 
concerning that issue and to return this claim to the Board 
if, and only if, he perfected a timely appeal on this 
additional claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

On remand, the RO mailed the veteran an SOC in January 2006, 
and he was advised that, if he did not respond within 60 days 
by filing a substantive appeal (e.g., a VA Form 9 or 
equivalent statement), the RO would close his appeal on that 
issue.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2005).  Neither he nor his accredited 
representative responded within the time specified.  So the 
RO did not certify this additional issue to the Board.  
38 C.F.R. § 20.200.

The claim for tinea versicolor, regrettably, is again being 
REMANDED to the RO, this time via the Appeals Management 
Center (AMC).  The Board, however, will decide the claim for 
tinea pedis.


FINDINGS OF FACT

1.  The medical evidence shows that tinea pedis was not 
manifest until several years after the veteran's separation 
from military service.

2.  There is no medical evidence etiologically linking any 
current tinea pedis in any way to his military service.  


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

As already alluded to, the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Keep 
in mind the Board's very reason for remanding this case to 
the RO in October 2003 was to ensure compliance with the 
VCAA.  And by virtue of a May 2004 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through August 2005 have been 
obtained and he has been afforded an examination.  Moreover, 
he has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. 
Cir. 2004).  So the Board finds that the duty to assist has 
been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that, to the extent possible, 38 U.S.C.A. 
§ 5103(a) requires VA to provide content-complying VCAA 
notice before any initial unfavorable agency of original 
jurisdiction (RO) decision.  See, too, Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
RO initially considered the claim in March 1997, before the 
VCAA even existed, and again in November 2002, but even then 
before sending the veteran a VCAA letter in May 2004.  It is 
worth reiterating, though, the Board remanded this case to 
the RO in December 2003, partly to ensure compliance with the 
VCAA, and after sending the veteran the May 2004 VCAA letter 
to comply with the Board's remand directive, the RO 
readjudicated his claim in the January 2006 supplemental 
statement of the case (SSOC) based on any additional evidence 
that had been received since the initial rating decision in 
question, statement of the case (SOC), and prior SSOC.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran was provided notice of what type of information 
and evidence was needed to substantiate a claim for a higher 
disability rating and for an effective date if service 
connection is granted.  The RO did not readjudicate his claim 
after furnishing that notice, however.  Nevertheless, in 
light of the Board's denial of service connection for tinea 
pedis, any error in the timing of the Dingess notice, 
including as it relates to the disability rating and 
effective date elements, is nonprejudicial because these 
downstream issues are moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although the RO has not verified all of the veteran's periods 
of service, as the October 2003 remand directed, this is 
nonprejudicial to the Board's consideration of his claim for 
service connection for tinea pedis.  Bernard v. Brown, 4 Vet. 
App. 384, 391-92 (1993).

In response to the RO's requests for verification of the 
veteran's periods of service, the service organizations 
stated that all pertinent records had been provided and that 
no additional service medical records were on file.  Further, 
pursuant to the remand, additional VA treatment records were 
obtained.  Finally, neither the veteran nor his 
representative has indicated that any additional medical or 
other records that might help substantiate his claim are 
available.  



Thus, inasmuch as all available pertinent evidence already 
has been obtained regarding the veteran's claim for service 
connection for tinea pedis, another remand simply for 
verification of service would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The service medical records are completely unremarkable for 
complaints, objective clinical findings, or diagnosis of 
tinea pedis (athlete's feet).  A clinic record dated in 
September 1988 indicates that an ointment was prescribed for 
an abrasion between the veteran's left fourth and fifth toes, 
but that treatment was following apparent trauma to his foot.  
Further, at the time of service department examinations in 
December 1968, September 1980, May 1984, and February 1989, 
he indicated that he had no problems related to any skin 
diseases and each of the examiners noted that examination of 
his skin was normal.

VA treatment records beginning in January 1997 have noted 
tinea pedis and onychomycosis (infected toenails).  But more 
significantly, no examiner has related the tinea pedis to any 
period of the veteran's military service, either by inception 
(probable date of onset) or otherwise.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

In February 2005, a VA examiner reviewed the claims file and 
examined the veteran and stated that he was unable to provide 
an opinion concerning the origin or relationship of the tinea 
pedis - insofar as whether it dates back to service.

Remember that service connection requires not only evidence 
of a current disability, but also evidence of a relationship 
or connection between the disability and an injury or disease 
or some other manifestation of the disability during service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993)  Here, there 
is no medical evidence of tinea pedis coincident with the 
veteran's military service and no examiner has otherwise 
related this condition in any way to any period of service.  

In the absence of medical evidence establishing the requisite 
nexus between any current tinea pedis and service, the 
requirements for granting service connection are not met and 
the claim must be denied because the preponderance of the 
evidence is unfavorable - meaning the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinea pedis is denied.


REMAND

The Board's October 2003 remand directed the RO to verify all 
of the veteran's periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) and to 
ensure that all service medical records for those periods of 
service are on file.  The record indicates the RO made 
several requests for verification of the veteran's service, 
including by contacting the Adjutant General of New York.  In 
response, the RO received only copies of pages of the 
veteran's service personnel file.  The records that were 
received do not list specific dates of ACDUTRA or INACDUTRA 
and the service organization did not furnish this 
information.  See 38 C.F.R. § 3.203(c) (2005); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Nevertheless, the 
responses that were received did indicate that all available 
service medical records had been forwarded.  So no additional 
ones apparently are forthcoming.

Nevertheless, the VA physician that examined the veteran on 
remand, in February 2005, indicated that if his active duty 
interval included the date of March 8, 1989, then he more 
likely than not is service connected for tinea versicolor 
since he had a periodic examination at that time with skin 
findings suggestive of this condition.  Whereas if, on the 
other hand, his active duty interval did not include this 
date, then the VA examiner was unable to give an opinion 
regarding the service origin or relationship of the tinea 
versicolor because the medical record for the reported time 
of onset is missing.

So in light of this potentially favorable medical opinion, it 
is absolutely imperative that the service organization 
provide the requested specific verification of the veteran's 
periods of service.  As the February 2005 VA examiner 
indicated, the veteran's claim is entirely dependent on 
whether he was on active duty (including ACDUTRA) during the 
relevant time in question - March 8, 1989.  To make this 
critical determination, the service department must search 
all pertinent, available sources that might provide this 
information, including for instance payroll records.

The Board would be remiss if it did not point out that the 
Court has held that "where remand orders of the Board or 
this Court are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  So inasmuch as a significant portion of the 
Board's October 2003 remand was not completed by the RO, the 
veteran's appeal for service connection for tinea versicolor 
is not yet ripe for appellate consideration.

Accordingly, this claim, regrettably, again must be REMANDED 
for the following development and consideration:

1.  Obtain specific verification of all 
periods of ACDUTRA and INACDUTRA from the 
appropriate service organization, using 
any and all available sources of 
information, such as payroll records.  

2.  Review the claims file.  If the 
requested development is incomplete, take 
corrective action.  38 C.F.R. §§ 
3.203(c), 4.2; Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  Then readjudicate the veteran's claim 
for service connection for tinea 
versicolor in light of the additional 
evidence obtained.  If this claim is not 
granted to his satisfaction, prepare an 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning this claim to 
the Board for further appellate 
consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


